

EXHIBIT 10.1
March 17, 2020


Steven William Aikman
11510 Chestnut Ridge Dr.
Fort Wayne, IN 46814


Re: Retirement Agreement and General Release


Dear Steven:
This letter when signed by you, will constitute the full agreement between you
and Franklin Electric Co., Inc. and its subsidiaries, (collectively, “the
Company”) on the terms of your retirement from employment (this “Agreement”). By
entering into this Agreement, the parties have merely agreed to resolve amicably
any existing or potential disputes arising out of your employment with the
Company, your resignation of your position of executive officer, and the
separation upon your retirement.
1.On or about March 9, 2020, you announced your retirement from your position as
Vice President, Global Water Engineering, effective as of June 30, 2020. On
March 9, 2020, you were appointed as a Senior Advisor to the Chief Executive
Officer. Your annual salary will continue to be $285,000, paid in accordance
with the Company’s normal payroll practices. As an employee of the Company, you
will continue to be eligible to participate in insurance, savings and other
benefit programs on the same terms as other similarly situated employees. Your
continued employment will be conditioned on your continued reasonable
cooperation with the Company, and any violation of the terms of this Agreement
shall result in termination of employment.


2.Your employment with the Company will be considered terminated effective June
30, 2020 (“Retirement Date”). The termination of your employment on the
Retirement Date shall be considered a “qualifying event” for purposes of
triggering your right to continue your group health and dental insurance
pursuant to federal law (commonly referred to as “COBRA”). You will receive,
under separate cover, information regarding your rights to such continuation
coverage


3.As severance pay, the Company will provide you with six (6) months of pay at
your present base salary ($285,000 per annum), plus a 67.5% bonus at target
level, less ordinary and necessary payroll deductions (“Severance Pay”). This
Severance Pay will be paid as promptly as practicable after the Retirement Date,
conditioned however on your execution of a complete waiver and release agreement
that will be provided to you at or near your Retirement Date and that shall not
be executed until after your Retirement Date.


4.Except as stated above, all other benefits, bonuses and compensation end on
the Retirement Date, and for the avoidance of doubt, you will not receive any
bonus payment under the Company’s Manager Bonus Program for the 2020 calendar
year. However, this Agreement does not affect any existing vested rights that
you may have in any Company deferred compensation, pension, retirement and/or
401(k) plans, and your continued employment through your Retirement Date or
other voluntary separation of the Company will continue to be recognized for
purposes of vesting under such plans, and, assuming your separation from the
Company is on the Retirement Date, your separation will be deemed to be a
“retirement”



--------------------------------------------------------------------------------



under such plans. You will receive, under separate cover, information regarding
your rights and options, if any, under any said plans.


5.In consideration of the payments and benefits provided to you above, the
sufficiency of which you acknowledge, including your continued employment with
the Company through June 30, 2020, you do, on behalf of yourself and your heirs,
administrators, executors and assigns, hereby fully, finally and unconditionally
release and forever discharge the Company and its parent, subsidiary and
affiliated entities and all their former and present officers, directors,
shareholders, employees, trustees, fiduciaries, administrators, attorneys,
consultants, agents, and other representatives, and all their respective
predecessors, successors and assigns (collectively “Released Parties”), in their
corporate, personal and representative capacities, from any and all obligations,
rights, claims, damages, costs, attorneys’ fees, suits and demands, of any and
every kind, nature and character, known or unknown, liquidated or unliquidated,
absolute or contingent, in law and in equity, enforceable under any local, state
or federal common law, constitution, statute or ordinance, which arise from or
relate to your past employment with the Company or the termination thereof, or
any past actions or omissions of the Company or any of the Released Parties,
including without limitation, rights and claims arising under the Family and
Medical Leave Act, Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act of 1990, as amended, the Age Discrimination in
Employment Act of 1967, as amended, or, if applicable, any rights and claims
arising under the laws and regulations administered by California’s Department
of Fair Employment and Housing; provided, that nothing in the foregoing shall
limit any rights to indemnification that you may have under the Company’s
constituent documents or applicable law, or coverage under the Company’s
insurance policies providing coverage to the Company’s directors or officers.
Subject to applicable law, you also warrant that you have not filed or sued and
will not sue or file any actions against the Company or any of the Released
Parties with respect to claims covered by this release.


You recognize and understand that the foregoing is a general release by which
you are giving up the opportunity to obtain compensation, damages, and other
forms of relief for yourself. This Agreement, however, is not intended to and
does not interfere with the right of any governmental agency to enforce laws or
to seek relief that may benefit the general public, or your right to assist with
or participate in that process. By signing this Agreement, however, you waive
any right to personally recover against the Released Parties, and you give up
the opportunity to obtain compensation, damages or other forms of relief for you
other than that provided in this Agreement.
(a)Notwithstanding anything herein to the contrary, nothing in this Agreement
shall (i) prohibit you from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company of any such report;
provided that, you are not authorized to disclose communications with counsel
that were made for the purpose of receiving legal advice or that contain legal
advice or that are protected by the attorney work product or similar privilege.





--------------------------------------------------------------------------------



(b)Further, pursuant to the Defend Trade Secrets Act of 2016, you understand
that an individual may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. Nothing in the document is intended to interfere with or
discourage a good faith disclosure to any governmental entity related to a
suspected violation of the law. The Company will not retaliate against you for a
disclosure made in accordance with the law. In the event a disclosure is made,
and you file a lawsuit against the company alleging that the Company retaliated
against you because of the disclosure, you may disclose the relevant trade
secret or confidential information to your attorney and may use the same in the
court proceeding only if (i) you ensure that any court filing that includes the
trade secret or confidential information at issue is made under seal; and (ii)
you do not otherwise disclose the trade secret or confidential information
except as required by court order.


6.Non-Competition and Non-Solicitation


(a)Reference is made to that certain Confidentiality and Non-Compete Agreement
dated as of February 26, 2016 (the “Confidentiality Agreement”), and attached
hereto as Exhibit A. You acknowledge and agree that the Company continues to
have a significant business interest in enforcing the restrictions contained in
the Confidentiality Agreement, and that your knowledge and experience derived
from your tenure with the Company would enable you to significantly damage the
Company should you violate such restrictions. In consideration of the
compensation and benefits described above, including your continued employment
with the Company through the Retirement Date, you hereby ratify and confirm in
all respects the Confidentiality Agreement and the covenants contained therein,
and agree to abide by such restrictions in accordance with their terms for the
full duration set forth therein.


(b)Reasonableness. You hereby acknowledge and agree that: (i) the restrictions
provided in this section and in the Confidentiality Agreement are reasonable in
time and scope in light of the necessity for the protection of the business and
good will of the Company and the consideration provided to you under this
Agreement; and (ii) your ability to work and earn a living will not be
unreasonably restrained by the application of these restrictions.


(c)Injunctive Relief. You also recognize and agree that should you fail to
comply with the restrictions set forth above and in the Confidentiality
Agreement, which restrictions you recognize are vital to the success of the
Company’s business, the Company would suffer substantial damage for which there
is no adequate remedy at law due to the impossibility of ascertaining exact
money damages. Therefore, you agree that in the event of the breach or
threatened breach by you of any of the terms and conditions of this Agreement or
the Confidentiality Agreement, the Company shall be entitled, in addition to any
other rights or remedies available to it, to institute proceedings in a federal
or state court and to secure immediate temporary, preliminary and permanent
injunctive relief. In the event the enforceability of any of the covenants in
this section



--------------------------------------------------------------------------------



are challenged in court, the applicable time period as to such covenant shall be
deemed tolled upon the filing of the lawsuit challenging the enforceability of
this Agreement or the Confidentiality Agreement until the dispute is finally
resolved and all periods of appeal have expired.


7.You understand and agree that this Agreement contemplates and memorializes an
unequivocal, complete and final dissolution of your employment relationship with
the Company, and that, therefore, from and after the Retirement Date, you have
no right to be reinstated to employment with or rehired by the Company, and that
in the future, the Company and its affiliated and related entities and their
successors and assigns shall have no obligation to consider you for employment.


8.You agree to return to the Company upon your Retirement Date all of the
Company’s property, including, without limit, any electronic or paper documents
and records and copies thereof that you received or acquired during your
employment regarding the Company’s practices, procedures, trade secrets,
customer lists, or product marketing, and that you will not use the same for
your own purpose; provided, that in the case of electronic documents and records
where return of such documents and records is not possible, you agree not to
keep or maintain such documents and records. Unless required or otherwise
permitted by law, you further agree that while you are considering this
Agreement and for three (3) years following your Retirement Date, you will not
disclose to any person or entity or use for your own benefit any information
regarding the following:


(a)Any secret or confidential information obtained or learned by you in the
course of your employment with the Company with regard to the operational,
financial, business or other affairs of the Company or its subsidiaries,
divisions, or parent companies including, without limitation, proprietary trade
“know how” and secrets, financial information and models, customer lists,
business, marketing, sales and acquisition plans, identity and qualifications of
Company’s employees, sources of supply, pricing policies, proprietary
operational methods, product specifications or technical processes; and


(b)The terms of this Agreement, except that you may disclose this information to
(i) any member of your immediate family and your attorney, accountant or other
professional advisor to whom you must make the disclosure in order for them to
render professional services to you, or (ii) to a prospective employer, limited
to information regarding the scope and extent of the restrictive covenants
contained herein or in the Confidentiality Agreement to the extent necessary for
such prospective employer to confirm that such proposed employment shall not
constitute a breach or violation of such covenants; provided in each case that
you first advise them of this confidentiality provision and they also agree to
maintain the confidentiality of the terms of this Agreement.


9.Subject to applicable law, in the event that you breach any of your
obligations under this Agreement, the Company is entitled to terminate your
employment and to obtain all other relief provided by law or equity.


10.It is agreed that neither you nor the Company, or any of its officers,
directors or employees, make any admission of any failing or wrongdoing or
violation of any local, state or federal law by entering into this Agreement,
and that the parties have entered into this Agreement simply



--------------------------------------------------------------------------------



to resolve your employment relationship in an amicable manner. While considering
this Agreement and at all times thereafter, you agree to act in a professional
manner and to use your best efforts to not make any disparaging or negative
statements regarding the Company, or its affiliated companies, and their
officers, directors and employees, or to otherwise act in any manner that would
damage the business reputation of the same. The Company agrees that it will use
its best efforts to not make any internal or public statement that is
disparaging or negative regarding you or to otherwise act in any manner that
would damage your business reputation.


11.You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, and that the provisions of this Agreement
are severable such that if any part of the Agreement is found to be
unenforceable, the other parts shall remain fully valid and enforceable.


12.This Agreement shall apply to, and inure to the benefit of, the predecessor,
successors, and assigns of the Company and each past, present, or future
employee, agent, representative, officer, or director of the Company and any
division, subsidiary, parent, or affiliated entity.


13.This Agreement shall be interpreted, enforced, and governed under the law of
Indiana.


14.The waiver by either party of a breach of any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any subsequent
breach.


15.Because you have been given the opportunity to thoroughly review this
Agreement, the normal rule that ambiguity should be construed against the
drafting party shall not be employed in the interpretation of this Agreement


16.Unless specifically voided herein, any agreement that you have previously
entered into with the Company or its affiliated or related entities that by its
terms, extends past your Retirement Date, remains in full force and effect.


17.You are hereby advised in writing to consult an attorney prior to executing
this Agreement. You have twenty-one (21) days from your receipt of this letter
to accept the terms of this Agreement. You may accept and execute this Agreement
within those 21 days.


If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh day, this
Agreement shall be effective the day after the seven-day revocation period has
elapsed.
Sincerely,


Franklin Electric Co., Inc.
/s/ Gregg C. Sengstack
Name: Gregg C. Sengstack
Title: Chief Executive Officer



--------------------------------------------------------------------------------







By signing this letter, I represent and warrant that I am aware of my rights,
especially those arising under the Older Workers Benefit Protection Act and the
Age Discrimination in Employment Act, and that I have not been the victim of age
or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I have read, understand, and agree to the terms of this
Agreement, that I have seven (7) days in which to revoke my acceptance of this
Agreement, and that I am signing this Agreement voluntarily with full knowledge
and understanding of its contents.
Dated: March 18, 2020     Name: /s/ Steven W. Aikman       
(the “Effective Date”)       Steven W. Aikman



